STONE, J.—
The statute—Code of 1876, § 3654—which provides for appeals from judgments of justices of the peace to the Circuit Court, contains no clause which declares the sum or penalty in which the appeal bond shall be given. The party appealing must execute “a bond or obligation,,, with sufficient security, payable to the adverse party, conditioned to pay such judgment, both as to debt and costs, as may be rendered by the Circuit Court.” The Circuit Court did not err in overruling the motion and quashing the super- ■ sedeas.
Affirmed.